 

Tompkins Financial Corporation 10-Q [tmp-10q_093016.htm] 

 

Exhibit 10.7

 

AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

This Amended and Restated Supplemental Executive Retirement Agreement (the
“Agreement”) is entered into effective November 9, 2016, by Tompkins Financial
Corporation, with offices at 110 The Commons, Ithaca, New York 14851, and Gerald
J. Klein, Jr., residing at _____________________ (the “Executive”).

 

PREAMBLE

 

The Executive and Tompkins Financial Corporation previously entered into a
Supplemental Executive Retirement Agreement, dated on or about January 1, 2004
(the “Original Agreement”), and Section 8.1 hereof sets forth the only provision
of the Original Agreement which is incorporated into this Agreement. For good
and valuable consideration, including without limitation (i) continued active
participation and other benefits under this Agreement, (ii) an additional
Supplemental Executive Retirement Agreement, also dated on or about the date
hereof, and (iii) the grant of an equity award on or about the date hereof,
which equity award is expressly conditioned upon Executive’s execution and
delivery of this Agreement, the receipt and sufficiency of which is
acknowledged, the parties now desire to clarify, amend and restate the Original
Agreement as set forth herein. The principal objective of this Agreement and the
Original Agreement is and was to ensure the payment of competitive levels of
retirement income to the Executive, who has been determined to be a key
executive of Tompkins Financial Corporation and its subsidiaries, in order to
retain and motivate such Executive.

 

SECTION I. DEFINITIONS

 

1.1.“Board of Directors” means the Board of Directors of Tompkins Financial
Corporation.

 

1.2.“Cause” has the meaning set forth in Section 2.3.

 



 

 

 

1.3.“Code” means the Internal Revenue Code of 1986, as amended.

 

1.4.“Competition with the Company” has the meaning set forth in Section 2.3.

 

1.5.“Committee” means the Compensation Committee of the Board of Directors,
which has been given authority by the Board of Directors to administer this
Agreement.

 

1.6.“Company” means Tompkins Financial Corporation.

 

1.7.“Compensation” has the meaning set forth in Section 7.1(b).

 

1.8.“Disabled” means that by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, the Executive
is unable to engage in any substantial gainful activity.

 

1.9.“Early Retirement Reduction” has the meaning set forth in Section 3.1.

 

1.10.“Earnings” means the average of the Executive’s five (5) highest calendar
years (or such lesser number if the Executive has not completed five (5) years
of service for the purpose of determining Earnings) of base pay, which shall
mean the Executive’s base salary excluding bonuses, profit sharing, and the
like, and which may include base pay in years prior to the Executive’s
commencement of participation under this Agreement if so determined by the Board
of Directors.

 

1.11.“Excise Tax” has the meaning set forth in Section 7.1(c).

 

1.12.“Good Reason” exists in the event of (i) a material diminution in the
Executive’s base compensation, authority, duties or responsibilities; (ii) a
material change in the geographic location at which the Executive is required to
perform the duties of the Executive’s position; or (iii) a material breach of
this Agreement by the Company or its successor, or of any other agreement
pursuant to which the Executive provides services for the Company or its
successor, provided the Executive gives written notice to the Company or its
successor, as applicable, within ninety (90) days of the initial existence of
the condition described in (i), (ii) or (iii), above, and the Company or its
successor fails to remedy such condition within thirty (30) days after receipt
of such notice.

 



2 

 

 

1.13.“Release” has the meaning set forth in Section 8.11.

 

1.14.“Release Date” has the meaning set forth in Section 8.11.

 

1.15.“Retirement Age” has the meaning set forth in Section 2.2.

 

1.16.“Retirement Benefit Freeze” has the meaning set forth in Section 2.1.

 

1.17.“Retirement Date” has the meaning set forth in Section 2.2.

 

1.18.“Surviving Spouse” means the spouse of the Executive, if any, designated at
or prior to his Retirement Date on his ‘Beneficiary Designation Form’, surviving
on the date of death of the Executive; provided, however, that if the Executive,
as of the date of Executive’s death, is no longer married to the person so
designated, then such person is not a Surviving Spouse for purposes of this
Agreement.

 

1.19.“Vested” means having completed at least (ten) 10 years of service
beginning on the date set forth in Section 3.3.

 

1.20.“Years of Service Reduction” has the meaning set forth in Section 3.1.

 

SECTION II. ELIGIBILITY FOR BENEFITS

 

2.1           Eligibility. The Executive is eligible to participate in this
Agreement by designation of the Board of Directors, in its sole discretion. The
Board of Directors may determine, in its sole discretion, that the Executive
should cease to continue accruing retirement benefits under this Agreement (a
“Retirement Benefit Freeze”) and in such event the Board of Directors shall
notify the Executive in writing of such determination. Such determination shall
not reduce the then accrued retirement benefit of the Executive under this
Agreement, as follows. The Executive will remain entitled to receive his
retirement benefit in accordance with Section 3.1 (and Executive will be deemed
Vested), except that the Years of Service Reduction shall be calculated
utilizing the years of service completed by Executive as of the Retirement
Benefit Freeze date, and Earnings shall be calculated as of the Retirement
Benefit Freeze date. A Retirement Benefit Freeze will not impair Executive’s
rights under Section 7 (Change in Control) and Section 9 (Severance), except as
expressly set forth herein.

 



3 

 

 

2.2           Retirement Date. The Executive is eligible to retire under this
Agreement and receive a benefit under Section 3.1 beginning on his “Retirement
Date” which is the later of: (a) the first day of the month following the month
in which the Executive reaches age fifty-five (55) (which age is referred to as
the “Retirement Age” herein), or (b) the first day of the month following the
month in which the Executive terminates employment with the Company.

 

2.3           Termination; Competition. Anything herein to the contrary
notwithstanding, if within two (2) years after involuntary termination
(including resignation with Good Reason), the Executive engages in Competition
with the Company (without prior authorization given by the Committee in
writing), or, if the Executive is discharged by the Company or its subsidiaries
for Cause, payments otherwise payable under this Agreement to the Executive or
the Executive’s Surviving Spouse will, in the sole discretion of the Committee,
be forfeited and the Company will have no further obligation under this
Agreement to the Executive or the Executive’s Surviving Spouse. Anything herein
to the contrary notwithstanding, no benefits are payable under this Agreement if
the Executive engages in Competition with the Company at any time before, during
or after his voluntary resignation (except in the case of Competition with the
Company that begins more than two (2) years after a resignation with Good
Reason). For purposes of this Agreement, the term “Cause” shall mean (a) the
conviction of the Executive by a court of competent jurisdiction of a crime
which constitutes a felony under any state or federal law, (b) an act by the
Executive which in the reasonable opinion of the Board of Directors constitutes
an intentional theft of property of the Company or its subsidiaries, (c) the
willful and continued failure or refusal of the Executive to perform his duties,
or (d) gross negligence or willful misconduct on the part of the Executive that
is materially and demonstrably detrimental to the Company or its subsidiaries
(as determined by the Board of Directors in its reasonable discretion). For
purposes of this Section 2.3, “Competition with the Company” shall occur if the
Executive, directly or indirectly, (a) comes to own, manage, operate, control,
be employed by or participate in the ownership, management, operation or control
of, or be connected in any other manner with, any business (but which shall
exclude executive’s ownership of less than 1% of any class of equity or debt
security of a publicly-traded competing business) which, in the judgment of the
Board of Directors, is in substantial competition with the Company (unless the
Executive has first obtained the Board’s prior written consent) and which is
located within, or is actively directing marketing efforts within, ten (10)
miles of any location of the Company or any of its subsidiaries, (b) solicits
customers of the Company or any of its subsidiaries to reduce or stop doing
business with the Company or any of its subsidiaries, or initiates any customer
contact, for any reason, except for social contact with customers with whom
Executive has a long-standing social or familial relationship, and such contact
leads to the Company/subsidiary’s loss of business or business opportunities, or
(c) solicits employees of the Company or any of its subsidiaries to leave such
employment, or offers employment to employees of the Company or any of its
subsidiaries, or initiates any employee contact, for any reason, except for
social contact with employees with whom Executive has a long-standing social or
familial relationship, and such contact leads to the Company/subsidiary’s loss
of such employee’s services.

 



4 

 

 

SECTION III. AMOUNT AND FORM OF RETIREMENT BENEFIT

 

3.1           Retirement Benefit. The annual retirement benefit amount payable
by the Company under this Agreement shall equal seventy-five percent (75%) of
the Executive’s Earnings less (a) the hypothetical value of the annual amount of
a single life annuity for the life of the Executive determined as if the accrual
of benefits under the Tompkins Financial Corporation Retirement Plan had not
been frozen, based upon the Executive’s relevant age, service, and compensation
as in effect at the time such determination of value is made, and using the
benefit formula in the Tompkins Financial Corporation Retirement Plan as of the
date the accrual of further benefits under the Tompkins Financial Corporation
Retirement Plan was frozen, and (b) the annual amount of the Executive’s Social
Security benefits (with the amounts in subsections (a) and (b) based upon the
Committee’s good faith estimate of the amounts of such benefits); provided,
however, that the annual retirement benefit shall be reduced by five percent
(5%) for each year that the Executive’s years of service under this Agreement
are less than twenty (20) years (the “Years of Service Reduction”). The monthly
retirement benefit payable by the Company to the Executive shall equal
one-twelfth (1/12) of such annual retirement benefit. In the event the
Executive’s Retirement Date under Section 2.2 occurs prior to the Executive
attaining the age of sixty-five (65), the annual retirement benefit otherwise
determined hereunder shall be further reduced by five percent (5%) for each year
of age by which the Executive’s attained age at his Retirement Date is less than
sixty-five (65) years (the “Early Retirement Reduction”). For clarity, when this
Agreement states that an Executive is “deemed Vested,” such does not alter the
Years of Service Reduction or the Early Retirement Reduction, and is only
intended to confirm that the Executive is eligible for the benefit hereunder.

 



5 

 

 

The monthly benefit payable as a single life annuity shall be payable by the
Company on the first day of each calendar month beginning with the Executive’s
Retirement Date through and including the month of the Executive’s death. In the
event the Executive is determined to be a “specified employee”, as such term is
defined in Treasury Regulations §1.409A-1(i), then any monthly benefit otherwise
payable on or before the date which is six (6) months after the Executive’s
termination of employment date shall be delayed until the earlier of the
Executive’s date of death or the date which is six (6) months after the
Executive’s termination of employment date; provided, however, that such delay
is only required for benefits constituting nonqualified deferred compensation
under Code Section 409A, and the delay will apply only to those benefits that
are not exempt from Code Section 409A. Any such delayed payments shall be
accumulated and paid in a lump sum and payments thereafter will be made as
scheduled in accordance with this Section 3.1.

 



6 

 

 

3.2           Death Benefit.

 

(a)       Upon the death of the Executive after the commencement of the
Executive’s retirement benefit under Section 3.1, the Executive’s Surviving
Spouse, if any, shall be entitled to an annual retirement benefit payable by the
Company under this Agreement equal to fifty percent (50%) of the annual
retirement benefit which the Executive had been receiving. The monthly
retirement benefit payable by the Company to the Surviving Spouse shall be
one-twelfth (1/12) of such annual retirement benefit and shall be payable on the
first day of each month beginning with the month after the month of the
Executive’s death through and including the month of the Surviving Spouse’s
death.

 

(b)       Upon the death of the Executive prior to the commencement of the
Executive’s retirement benefit under Section 3.1, the Executive’s Surviving
Spouse, if any, shall be entitled to an annual retirement benefit payable by the
Company under this Agreement equal to fifty percent (50%) of the annual
retirement benefit, determined under Section 3.1, provided that all of the
following conditions are satisfied: (A) the annual retirement benefit shall be
payable only if the Executive is Vested at the time of his death, as defined in
Section I; and, (B) the Surviving Spouse survives until the date upon which the
Executive would have attained his Retirement Age if the Executive’s death occurs
prior to his Retirement Date. The monthly retirement benefit payable by the
Company, if any, under this subsection to the Surviving Spouse shall equal
one-twelfth (1/12) of said annual retirement benefit for the Surviving Spouse
and shall be payable on the first day of each month commencing on the later of
the Executive’s Retirement Age or the month after the month of the Executive’s
death through and including the month of the Surviving Spouse’s death. The date
utilized for the Years of Service Reduction shall be the date of the Executive’s
death (or the date of the Executive’s termination of employment, if earlier),
and the age utilized for the Early Retirement Reduction shall be the greater of
(1) the Executive’s actual age at the time of his death (or the date of the
Executive’s termination of employment, if earlier), and (2) the Retirement Age.

 



7 

 

 

(c)       Upon the death of the Executive with no Surviving Spouse, or, if in
the event of the Executive’s death prior to the commencement of the Executive’s
retirement benefit under Section 3.1, the Executive’s Surviving Spouse shall not
survive the Executive until the date upon which the Executive would have
attained the Retirement Age, there shall be no benefit payment under Section 3
to the Executive, the Executive’s Surviving Spouse, the estate of either the
Executive or the Surviving Spouse, or otherwise.

 

3.3           Service. For purposes of this Agreement, the Executive’s service
shall be defined as commencing on April 10, 1995 and ending on the date the
Executive’s employment with Company or its subsidiaries is terminated, or such
earlier date as shall be determined by the Board of Directors if the Board of
Directors shall determine pursuant to Section 2.1 hereof that the Executive
should cease to benefit under this Agreement (provided, however, that no such
determination shall reduce the then-accrued benefit of the Executive under this
Agreement). Years of service shall be determined in years and months of service
with credit provided for a full month of service for the calendar month in which
the Executive’s service commences as set forth above and the calendar month in
which the Executive’s service hereunder ceases.

 

SECTION IV. PAYMENT OF RETIREMENT BENEFITS

 

4.1           Limitation on Payments. Sections 2.3, 3.2, 4.2, 8.11 and 8.13 set
forth the circumstances under which all further benefits payable under this
Agreement (even if Vested) are forfeited.

 



8 

 

 

4.2           Termination. Notwithstanding any contrary provision herein, if the
Executive terminates employment voluntarily (which shall not include resignation
with Good Reason) before attaining age fifty-five (55) and becoming Vested, the
Company shall have no obligation to pay, and the Executive shall have no right
to receive, any retirement benefit under this Agreement whatsoever. In the event
of the Executive’s involuntary termination of employment (other than for Cause)
or resignation with Good Reason at any time, the benefit payable to the
Executive shall be determined as set forth in Section 3.1, and payments shall
commence on the Executive’s Retirement Date (and the Executive shall be deemed
Vested, though payments shall remain subject to the Years of Service Reduction).
For purposes of this provision, the date utilized for the Years of Service
Reduction shall be the date of the Executive’s termination, and the age utilized
for the Early Retirement Reduction shall be Executive’s Retirement Date. In the
event of the Executive’s death prior to the commencement of benefit payments
under this provision, the Executive’s Surviving Spouse shall be entitled to
receive benefit payments in accordance with the provisions and limitations of
Section 3.2.

 

4.3           Health-Related Leave of Absence. Provided there is a reasonable
expectation that the Executive will return to perform services for the Company
(an “Expected Return”), the Committee may determine that the Executive has not
separated from service for purposes of this Agreement during a leave of absence
of up to twenty-nine (29) months, if such leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, and such impairment causes the Executive to be unable to
perform the duties of his position or any substantially similar position (a
“Qualified Impairment”). For clarity, even if a Qualified Impairment and
Expected Return exist, the Committee is not obligated to defer the Employee’s
separation from service during this period, and (subject to applicable federal
and state law pertaining to medical leaves of absence) the Committee may instead
elect to involuntarily terminate the Executive’s employment (other than for
Cause) under Section 4.2 during this period. The determination as to the
existence or absence of such Qualified Impairment and such Expected Return will
be made by an independent physician identified by the Company. If, due to a
Qualified Impairment, the Executive cannot return to perform the duties of his
position or a substantially similar position for the Company by the end of such
period, the Executive will be deemed to have incurred an involuntary termination
of employment (other than for Cause) under Section 4.2 as of the first date
following the end of such period.

 



9 

 

 

SECTION V. DEATH BENEFITS PAYABLE

 

5.1           Death Benefit. Other than the death benefit for the Surviving
Spouse under Section 3.2, Section 4.2, or Section 6.2, as applicable, no death
benefits are payable under this Agreement.

 

SECTION VI. DISABILITY BENEFITS PAYABLE

 

6.1           Disability Benefit. In the event that the Executive becomes
Disabled, as determined by an independent physician identified by the Company
(other than at a time when facts and circumstances exist under which the Company
could, and does, terminate the Executive’s employment for Cause), the Executive
shall be entitled to the benefits under Section 3.1 commencing the first day of
the month following the month in which the Executive attains Social Security
normal retirement age. For purposes of calculating the amount payable under
Section 3.1 and pursuant to this Section6.1, the Executive shall be deemed
Vested, though payments shall remain subject to the Years of Service Reduction;
the date utilized for the Years of Service Reduction shall be the date the
Executive is determined to be Disabled; and the age utilized for the Early
Retirement Reduction shall be Executive’s Retirement Date.

 



10 

 

 

6.2           Death after Disability. In the event of the death of the Executive
after Executive qualifies for a retirement benefit pursuant to Section 6.1, the
Executive’s Surviving Spouse shall be entitled to receive benefit payments in
accordance with the provisions and limitations of Section 3.2.

 

SECTION VII. CHANGE IN CONTROL

 

7.1           Change in Control.

 

(a)       In the event of a Change in Control, as defined in Section 7.2, of the
Company, the Executive shall be deemed to have completed twenty (20) years of
service and is Vested in all benefits under this Agreement (though the Early
Retirement Reduction shall still apply), and the retirement benefit described in
Section 3.1 shall commence at the Executive’s Retirement Date. The executive
shall not be entitled to the accelerated service completion set forth in this
subsection following a Retirement Benefit Freeze, unless the effective date of
such Retirement Benefit Freeze occurs within the two-year period immediately
prior to announcement of the Change in Control and, in such event, the executive
shall remain so entitled.

 



11 

 

 

(b)       In the event of a Change in Control of the Company, if the employment
of the Executive is thereafter involuntarily terminated without Cause, or if the
Executive voluntarily terminates employment for Good Reason (i) within two (2)
years after a Change in Control, or (ii) in anticipation of a Change in Control
which then occurs within two (2) years, then the Executive shall receive a
benefit, in addition to any benefit under Section 3 of this Agreement, under
this Section 7.1(b). The benefit under this Section 7.1(b) shall be the
continuation of the Executive’s Compensation, as defined below, for a period of
three (3) years (payable in accordance with the Company’s or its successor’s
regular payroll procedures for executive employees, but in any event not less
frequently than monthly), plus continuation of all employee welfare benefits
that the Executive was participating in (health insurance, disability insurance,
life insurance and the like) immediately prior to the Change in Control (or cash
in an amount equal to the value of the Company’s or its successor’s
contributions for such welfare benefits to the extent that the Executive is no
longer eligible to participate in such programs); provided, however, that, for
purposes of this Section 7.1(b), the amount of the Executive’s Compensation
taken into account shall be reduced by (20%) if the Executive has attained age
sixty-one (61), by 40% if the Executive has attained age sixty-two (62), by 60%
if the Executive has attained age sixty-three (63), by 80% if the Executive has
attained age sixty-four (64), and by 100% if the Executive has attained age
sixty-five (65), with all such age determinations made as of the date of the
Executive’s termination of employment. The continuation of the Executive’s
employee welfare benefits under this Section 7.1(b) shall be on the same terms
and conditions (subject to the aforementioned substitution of cash in lieu of
benefit plan participation to the extent the Executive is ineligible therefor)
as such employee welfare benefits are offered to other executive employees of
the Company or of its successor, as applicable, and such continuation shall be
for a three-year period even if there is no continuation payment of the
Executive’s Compensation because of the 100% reduction under the preceding
sentence. For purposes of this Section VII only, the term “Compensation” shall
mean the Executive’s base pay (at the rate in effect immediately prior to the
Change in Control) plus the Executive’s bonus and profit sharing compensation
(which for this purpose shall be the average of the Executive’s bonus and profit
sharing compensation earned for the two (2) most recently completed fiscal years
of the Company immediately preceding the Change in Control).

 

(c)       In the event it shall be determined that any payment or distribution
by the Company to or for the benefit of the Executive (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the excise tax imposed by Section 4999 of the
Code, including any successor to such statute of like import (the “Excise Tax”),
then the amount of the benefit otherwise payable under Section 7.1(b), if any,
shall be reduced, but not below zero, to the maximum amount upon which no such
Excise Tax is imposed.

 



12 

 

 

(d)       For purposes of this Section 7.1, the proper amounts, if any, of the
Excise Tax and the adjustment under Section 7.1(c) to eliminate the Excise Tax
shall be determined in the first instance by the Company. Within forty-five (45)
days of being provided with written notice of any such determination, the
Executive may provide written notice to the Committee of any disagreement, in
which event the amounts, if any, of the Excise Tax and any adjustment under
Section 7.1(c) shall be determined by independent tax counsel selected by the
Company’s independent auditors. The determination of the Company (or, in the
event of disagreement, the tax counsel selected) shall be final.

 

7.2           For purposes of this Section VII, a Change in Control shall be
deemed to have occurred upon the earliest of the following: (i) the date of
acquisition by any one person, or more than one person acting as a group (as
defined in Treasury Regulations §1.409A-3(i)(5)(v)(B)), of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company; provided, however, that if any one person, or more than
one person acting as a group, is considered to own more than fifty percent (50%)
of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons shall
not be deemed to result in a Change in Control; (ii) the date a majority of
members of the Company’s Board of Directors is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s board of directors before the date of the
appointment or election; or (iii) the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value of
more than seventy percent (70%) of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions;
provided, however, that transfers of assets of the Company of any value to a
related person or entity as described in Treasury Regulations
§1.409A-3(i)(5)(vii)(B) shall not be deemed to result in a Change in Control.

 



13 

 

 

SECTION VIII. MISCELLANEOUS

 

8.1           Termination, Amendment and Subsequent Deferrals. The Committee
may, in its sole discretion, terminate, suspend or amend this Agreement at any
time or from time to time, in whole or in part; provided, however, that no
termination, suspension or amendment of this Agreement will, without the written
consent of the Executive or the Surviving Spouse (if the Executive is not then
living), reduce the Executive’s right or the right of the Surviving Spouse to
receive or continue receiving a benefit accrued at the time of the termination,
suspension or amendment in accordance with this Agreement. By way of
clarification it is the intent of the Parties that the benefit under Section IX
shall accrue as of the date of the Original Agreement, and the right to receive
change in control benefits under Section VII shall also accrue as of the date of
the Original Agreement, subject to the limitations set forth in Section 7.1(a).
The Parties agree that a Retirement Benefit Freeze, as described in Section 2.1,
shall not be deemed a reduction of rights requiring consent hereunder. A
termination or suspension of this Agreement shall not result in the acceleration
of any benefit provided pursuant to this Agreement except as permitted in
connection with a plan termination satisfying the conditions set forth in
Treasury Regulations §1.409A-3(j)(ix), where the Committee decides to accelerate
such benefit in accordance with the requirements of such regulation. The
provisions of this Section 8.1 shall be subordinate to the provisions of
Sections 2.3, 3.2, 4.1, 4.2, 8.11 and 8.13 concerning the forfeiture of
benefits. The definition of “Retirement Date” in Section 2.2 provides for the
designated time of the retirement benefit hereunder, and the Executive may only
make a subsequent deferral if the change complies with Treasury Regulations §
1.409A-2(b)(1) (the “Subsequent Deferral Rules”). In the event that an Executive
wishes to elect to defer payment commencement beyond his Retirement Date, he
must provide written notice thereof to the Company (the “Deferral Notice”) at
least one (1) year prior to his Retirement Date, or such longer notice period as
may then be required under the Subsequent Deferral Rules. The Deferral Notice
shall specify the date on which the Executive wishes to begin receiving his
retirement benefit hereunder, and such deferred payment date must be at least
five (5) years later than the date the payment otherwise would have been made,
or such other period as may then be required under the Subsequent Deferral
Rules. Partial deferrals will not be permitted and the Company may refuse to
honor the Deferral Notice if, in the reasonable opinion of the Company’s
external legal counsel, the Deferral Notice does not comply with the Subsequent
Deferral Rules, or is otherwise reasonably likely to adversely affect the
Company under the Subsequent Deferral Rules.

 



14 

 

 

8.2           No Employment Agreement; Entire Agreement. Nothing contained
herein will confer upon the Executive the right to be retained in the service of
the Company or its subsidiaries, nor will it interfere with the right of the
Company or its subsidiaries to discharge or otherwise deal with the Executive
without regard to the existence of this Agreement. This Agreement (which
expressly includes the Preamble), together with those certain agreements
expressly referred to herein, constitute the sole and entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to the subject matter.

 

8.3           Unfunded Arrangement. The benefits under this Agreement are
unfunded, and the Company will make benefit payments solely on a current
disbursement basis from the Company’s general assets. Notwithstanding anything
herein to the contrary, the Executive and the Executive’s Surviving Spouse, if
any, shall have the status of general unsecured creditors of the Company.

 



15 

 

 

8.4           Assignment. To the maximum extent permitted by law, no benefit
under this Agreement shall be assignable or made subject by Executive in any
manner to alienation, sale, transfer, claims of Executive’s creditors, pledge,
attachment or encumbrances of any kind.

 

8.5           Rules. The Committee may adopt rules and regulations to assist it
in the administration of this Agreement. This Agreement shall be administered
and construed entirely in the discretion of the Committee and the Board of
Directors, as applicable.

 

8.6           Information. The Executive shall receive a copy of this Agreement
and the Committee will make available for inspection by the Executive a copy of
any rules and regulations used by the Committee in administering this Agreement.

 

8.7.          Construction. The masculine gender, where appearing in this
Agreement, will be deemed to include the feminine gender, and the singular may
include the plural, unless the context clearly indicates the contrary. For
purposes of complying with Code Section 409A, or any successor to such statute
of like import, it is acknowledged that no benefit payments may be made under
this Agreement prior to the Executive’s termination of employment with the
Company, that the payment of benefits pursuant to this Agreement may not be
accelerated by the Company or the Executive, and that there are no elections
provided under the Agreement to defer compensation or to delay a payment of
benefits other than in the case of an election made pursuant to the Subsequent
Deferral Rules, as described in Section 8.1.

 



16 

 

 

8.8           Controlling Law. This Agreement is established under and will be
construed according to the laws of the State of New York, without regard for
principles of conflicts of law. Notwithstanding the foregoing, this Agreement
shall be construed consistent with the requirements of Code Section 409A, the
regulations promulgated thereunder and other official guidance relating thereto
such that the operation or terms of this Agreement do not result in the
inclusion in income of any amount under such Code provision. For purposes of
this Agreement, any term hereunder relating to the Executive’s termination of
employment, the Executive terminating employment, the Executive being terminated
or similar expression shall be deemed to refer to a separation from service, as
defined in Treasury Regulations §1.409A-1(h). If an amount is to be paid under
this Agreement in two or more installments, each installment shall be treated as
a separate payment for purposes of Code Section 409A.

 

8.9           Legal Expenses. The Company shall pay, upon request and
documentation thereof (and not later than ninety (90) days after receipt of such
request and documentation), all reasonable legal fees and expenses which the
Executive/Surviving Spouse may incur as a result of the Company contesting the
validity or enforceability of any provision of this Agreement or any claim by
the Executive/Surviving Spouse under this Agreement; provided, however, that
such request is made and supporting documentation provided to the Company by the
Executive/Surviving Spouse within ninety (90) days after incurring the expense,
and provided further, the Company shall be entitled to be reimbursed by the
Executive/Surviving Spouse for such amount previously paid to such
Executive/Surviving Spouse if it is finally judicially determined that such
Executive’s/Surviving Spouse’s claims under this Agreement are frivolous.

 



17 

 

 

8.10         Disputes & Severability. In the event of any dispute after the
occurrence of a Change in Control (as defined in Section 7.2) between the
Company and the Executive with respect to the Executive’s rights to any payment
under this Agreement, the Company shall pay all disputed amounts to the
Executive in the time and manner otherwise specified by this Agreement, and, if
it is finally judicially determined that the Executive was not entitled to all
or a portion of such disputed amounts, the Executive shall repay to the Company
the amount to which the Executive was not entitled, together with interest
thereon at the judgment rate of interest then applicable in New York State. If
any term or provision of this Agreement is invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon a
determination that any term or provision is invalid, illegal or unenforceable,
the court may modify this Agreement to effect the original intent of the parties
as closely as possible in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

8.11         Release. In connection with Executive’s receipt of the retirement
benefit described in Section 3.1 and the severance benefit described in Section
IX, the Executive shall execute (and not revoke) a standard, customary form of
release agreement (the “Release”), including without limitation the following
terms. If Executive is continuously incapacitated through the Release Date, this
requirement is waived. The Release must be given no more than ninety (90) days
following the Executive’s employment termination, with sufficient time to allow
applicable revocation period(s) to expire before the end of such ninety- (90-)
day period (the final day of such 90-day period to be the “Release Date”).
Pursuant to the Release, the Executive, on behalf of himself and his heirs,
shall agree to waive any and all claims he or they have, had, or may have had,
in each case as of the date the Executive signs the Release, in connection with
his employment by the Company or its affiliates, as against the Company, its
affiliates, and its and their directors and employees, other than claims arising
out of the Company’s breach of its obligations under this Agreement. The Release
will not prohibit or restrict the Executive (or Executive’s attorney) from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, any self-regulatory organization or any state or
federal regulatory authority regarding the Company or the facts or circumstances
of Executive’s employment with the Company. Should the Executive fail to return
to the Company the executed Release on or before the Release Date, the Executive
will forfeit all benefits then unpaid that otherwise would have been payable to
the Executive pursuant to this Agreement.

 



18 

 

 

8.12         Post-Employment Consulting. Following the Executive’s termination,
if the Company requests, and Executive agrees, that Executive provide occasional
services not exceeding 20% of the amount of services provided by Executive prior
to his termination, the provision of such limited services shall not extend the
date of the Executive’s termination for purposes of this Agreement.

 

8.13         Non-Disparagement. The Executive agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees or directors.
This section does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency.
This section does not prohibit or restrict the Executive (or Executive’s
attorney) from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, any self-regulatory organization or
any state or federal regulatory authority regarding the Company or the facts or
circumstances of Executive’s employment with the Company. The Company agrees and
covenants that it shall cause its officers and directors to refrain from making
any defamatory or disparaging remarks, comments, or statements concerning the
Executive to any third parties. In the event of the Executive’s violation, at
any time, of his commitment under this Section 8.13, the Executive will, in the
discretion of the Committee, forfeit all benefits then unpaid that otherwise
would have been payable to the Executive pursuant to this Agreement.

 



19 

 

 

8.14         Original Agreement. This Agreement amends, supersedes and replaces
the Original Agreement in its entirety, and the Original Agreement shall no
longer be of any force or effect, except (i) where expressly referenced herein,
and (ii) that years of service credit shall accrue as of the date originally
established therefor under the Original Agreement.

 

SECTION IX. SEVERANCE BENEFIT

 

9.1           Severance Benefit. So long as Executive has completed at least one
(1) year of service following the date of this Agreement (or, if this is an
amended/restated agreement, following the date of the Original Agreement), then
in addition to any benefit provided under Sections III, V and VI hereof, in the
event of the Executive’s involuntary termination of employment without Cause or
resignation with Good Reason (in each case, in a termination not governed by the
provisions of Section 7.1 concerning a Change in Control), the Executive shall
receive a severance benefit payable by the Company in accordance with the
Company’s payroll practices applicable to its executive employees, for a period
of twelve (12) months, commencing on the Company’s first payroll date after the
Executive’s termination of employment. Upon the Executive’s death after such
payments have begun but before such payments are completed, the balance of such
payments shall continue to be made to the Executive’s Surviving Spouse or, if no
Surviving Spouse survives the Executive, to the Executive’s estate. For purposes
of this Section 9.1, the severance benefits shall equal the Executive’s base
salary as in effect immediately prior to the Executive’s termination of
employment date, excluding bonuses, profit sharing, and the like. In addition to
the severance benefit, the Executive shall be entitled, but not required, during
the period in which a severance benefit is being paid pursuant to this Section
9.1, to participate in the Company’s welfare benefit programs available to the
Company’s executive employees, upon the same terms and conditions as the Company
may from time to time establish generally for such executive employees;
provided, however, that if such continued participation is not permitted by law
or by the applicable benefit plan, the Company shall instead provide a cash
payment equal to what it would have cost the Company to continue the Executive’s
participation, had such participation been permitted.

 

20 

 

 

IN WITNESS WHEREOF, this Agreement has been executed this 9th day of November,
2016.

 

            TOMPKINS FINANCIAL CORPORATION            By: /s/ Stephen S. Romaine
    Name:  Stephen S. Romaine ATTEST:   /s/ Janet Hewitt   Title:  President &
Chief Executive Officer             By: /s/ Gerald J. Klein, Jr.     Gerald J.
Klein, Jr., Individually ATTEST: /s/ Phyllis Salatino      

 



21 

 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

Beneficiary Designation Form

 

As an Executive participating in a Supplemental Executive Retirement Agreement
with Tompkins Financial Corporation, I hereby designate my spouse to receive any
death benefits that may become payable under the Agreement. I understand and
acknowledge no death benefit will be paid under the Agreement (a) if the
below-designated Spouse is not a “Surviving Spouse” as defined in the Agreement,
or (b) if I do not return this Spousal Benefit Designation Form, completed and
executed, to the Committee on or before my Retirement Date, as defined in the
Agreement.

 

Spouse’s Name: ___________________________________

 

Social Security Number: _____________________________

 

Date of Birth: ______________________________

 

Home Address: ____________________________________________________________

 

Executive’s Signature: ______________________________

 

Witness’ Signature: ______________________________

 



22 

 

